United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                           Charles R. Fulbruge III
                             No. 05-41474                          Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DERLY DE LA GARZA,

                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. 2:05-CR-289-ALL
                        --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Derly De La Garza appeals from his guilty plea conviction

for possession with intent to distribute 8.84 grams of cocaine

base.    De La Garza correctly notes that his argument, made for

the first time on appeal, that the district court lacked

jurisdiction to convict and sentence him because 21 U.S.C. § 841

is unconstitutional under Apprendi v. New Jersey, 530 U.S. 466

(2000), is foreclosed by United States v. Slaughter, 238 F.3d

580, 582 (5th Cir. 2000).    The judgment of the district court is

AFFIRMED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.